Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 29, 2020 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on December 29, 2020.
Claims 3 and 6 have been previously canceled.  
Claims 1 and 4 are amended.  
Claims 1, 2, 4, and 5 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Batlle (US 2018/0007202) in view of London (US 2015/0142704).

Claim 1.  A system for assisting customers in accessing appropriate customer service options related to a business’ products or services, comprising:
a configuration portal comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computer system, wherein the plurality of programming instructions, when operating on the processor, cause the computer system to: 
Batlle teaches a system for assisting customers in accessing appropriate customer service options related to a business’ products or services, comprising a configuration portal comprising programming instructions stored in the memory of and operating on a processor of a computer system (see at least ¶ 32 teaching stored instructions on a computer readable medium that receives data from a service provider; see also ¶ 68 teaching substantially the same).    
automatically configure customer service options based on a business’ customer service contact information by:
analyzing website data of the business to identify the business’ customer service options, wherein the website data comprises at least the content of a webpage operated by the business;
generating an information tree of context-appropriate customer service options based on the identified options; and
sending the information tree and rules information to an interaction widget; and
Batlle teaches automatically configuring customer service options based on a business’ customer service contact information by analyzing website data of the business to identify the business’ customer service options (see at least ¶ 68 teaching contact center engine 1204 that is configured to gather frontend data about users interacting with the contact center system; see also, e.g., ¶ 74 teaching that the gathered data is “gathered by the web server,” i.e., “website data”).  Batlle additionally teaches that the website data comprises at least the content of a webpage operated by the business (see, e.g., ¶ 39 teaching that the website data of the business’ customer service options includes a particular FAQ site that was accessed; see also ¶ 42 teaching analyzing what options, i.e., content, on which websites the user accessed).  Batlle further teaches generating an information tree of context-appropriate customer service options based on the identified options (see, e.g., ¶ 67 teaching sending data to 
an interaction widget comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computer system, wherein the plurality of programming instructions, when operating on the processor, cause the computer system to: 
generate a graphical user interface that provides context-appropriate information whenever a customer interacts with a link to customer service information on the company’s website;
provide visual and textual information within the graphical user interface to the customer to guide the customer to relevant customer service options; and
implement the appropriate customer service action with the company after the customer has been guided to, and selects, a customer service option; and 
a context analyzer to analyze and infer context cues from a customer by identifying likely causes for the customer’s contact with a company’s website based on the customer’s web searches and webpage views prior to the contact and the customer’s historical behavior to determine the customer’s likely customer service needs and other predictive behaviors; and 
a tree generator configured to process the context cues from the context analyzer and produce an information tree, wherein various contact options are modeled as traversable paths through an information hierarchy, with topics and subtopics determined and segmented into additional branches and paths.
Batlle further teaches an interaction widget comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computer system, wherein the plurality of programming instructions, when operating on the processor, cause the computer system to generate a graphical user interface that provides 
Batlle further teaches a tree generator configured to process the context cues from the context analyzer and produce an information tree, wherein various contact options are modeled as traversable paths through an information hierarchy, with topics and subtopics determined and segmented into additional branches and paths.  As noted above, Batlle teaches obtaining context cues from the context analyzer (see ¶s 25 and 41-42 teaching obtaining a user’s web searches and webpage views as collected data used to analyze and infer context cues prior to 
Nevertheless, for the purpose of compact prosecution, Examiner notes that Batlle fails to expressly use the words “information tree” and the generation of such a tree based on the context cues.  Such a feature is taught, however, in the prior art.  London, for example, teaches such a feature.  London is similar to Batlle and the instant application because it relates to utilizing virtual intelligent agents in a customer support or customer relationship management context (see at least London Abstract).  Specifically, London teaches the generation of a knowledge tree graph based on a customer response and collected information about that customer’s reason for calling (see at least ¶ 159 teaching the dynamic generation of a “KTG,” i.e., the knowledge tree graph in real time based on an incoming call from a user; see also ¶ 192 teaching substantially the same; see further ¶ 58 disclosing different topics and subtopics as traversable paths through a hierarchy with branches and paths).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of generating a knowledge tree graph (as disclosed by London) to the known method and system of customer relationship management utilizing electronic cross-platform prediction to customize electronic content (as disclosed by Battlle).  One of ordinary skill in the art would have been motivated to apply the known technique of 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of generating a knowledge tree graph (as disclosed by London) to the known method and system of customer relationship management utilizing electronic cross-platform prediction to customize electronic content (as disclosed by Battlle), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of generating a knowledge tree graph to the known method and system of customer relationship management utilizing electronic cross-platform prediction to customize electronic content).  See also MPEP § 2143(I)(D).

Claim 4.  A method for assisting customers in accessing appropriate customer service options related to a business’ products or services, comprising the steps of:
configuring the customer service options either manually, or automatically by:
loading, at a website analyzer, company information describing customer options offered by a company;
analyzing the information to generate an information tree of context-appropriate customer service options based on the company information; 
analyzing and inferring context cues from a customer by identifying likely causes for the customer’s contact with the company’s website based on the customer’s web searches and webpage views prior to the contact and the customer’s historical behavior to determine the customer’s likely customer service needs and other predictive behaviors; and 
processing the context cues from the context analyzer and produce an information tree, wherein various contact options are modeled as traversable paths through an information hierarchy, with topics and subtopics determined and segmented into additional branches and paths; 
parsing the information tree, using an interaction widget, to generate a graphical user interface that provides context-appropriate information whenever a customer interacts with a link to customer service information on the company’s website;
Batlle teaches automatically configuring customer service options by analyzing loaded website data of the business to identify the business’ customer service options offered by a company (see at least ¶ 68 teaching contact center engine 1204 that is configured to gather frontend data about users interacting with the contact center system; see also, e.g., ¶ 74 teaching that the gathered data is “gathered by the web server,” i.e., “website data”).  Batlle further teaches analyzing the information to generate an information tree of context-appropriate customer service options based on the identified options (see, e.g., ¶ 67 teaching sending data to predictive management device 200 to determine first and second instructions, i.e., a tree of context appropriate customer service options; see further ¶ 74 teaching customized instructions for ordering interactions with a customer).  Batlle further teaches analyzing and inferring context cues from a customer by identifying likely causes for the customer’s contact with a company’s website based on the customer’s web searches and webpage views prior to the contact and the customer’s historical behavior to determine the customer’s likely customer service needs and other predictive behaviors (see ¶s 25 and 41-42 teaching obtaining a user’s web searches and webpage views as collected data used to analyze 
providing visual and textual information within the graphical user interface to the customer to guide the customer to relevant customer service options; and
implementing the appropriate customer service action with the company after the customer has been guided to, and selects, a customer service option.
Batlle further teaches an interaction widget providing visual and textual information within a graphical user interface that provides visual and textual information within the graphical user interface to the customer to guide the customer to relevant customer service options and implementing the appropriate customer service action with the company after the customer has been guided to and selects a customer service option (see ¶ 76; see also Figure 15 and ¶ 79 teaching a customized graphical user interface based on obtained and analyzed data that includes multiple customer service applications for resolving the problem; see further ¶ 39 teaching substantially the same including guiding the user to different customer service options and actions).
Batlle further teaches processing the context cues from the context analyzer and produce an information tree, wherein various contact options are modeled as traversable paths through an information hierarchy, with topics and subtopics determined and segmented into additional branches and paths.  As noted above, Batlle teaches obtaining context cues from the context analyzer (see ¶s 25 and 41-42 teaching obtaining a user’s web searches and webpage views as collected data used to analyze and infer context cues prior to contact to determine the customer’s likely customer service needs).  Batlle additionally teaches analyzing the information to generate an information tree of context-appropriate customer service options based on the identified options (see, e.g., ¶ 67 teaching sending data to predictive management device 200 to determine first and second instructions, i.e., a tree of context appropriate customer service options; see further ¶ 74 teaching customized instructions for ordering interactions with a customer).  
Nevertheless, for the purpose of compact prosecution, Examiner notes that Batlle fails to expressly use the words “information tree” and the generation of such a tree based on the context cues.  Such a feature is taught, however, in the prior art.  London, for example, teaches such a feature.  London is similar to Batlle and the instant application because it relates to utilizing virtual intelligent agents in a customer support or customer relationship management context (see at least London Abstract).  Specifically, London teaches the generation of a knowledge tree graph based on a customer response and collected information about that customer’s reason for calling (see at least ¶ 159 teaching the dynamic generation of a “KTG,” i.e., the knowledge tree graph in real time based on an incoming call from a user; see also ¶ 192 teaching substantially the same; see further ¶ 58 disclosing different topics and subtopics as traversable paths through a hierarchy with branches and paths).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of generating a knowledge tree graph (as disclosed by 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of generating a knowledge tree graph (as disclosed by London) to the known method and system of customer relationship management utilizing electronic cross-platform prediction to customize electronic content (as disclosed by Battlle), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of generating a knowledge tree graph to the known method and system of customer relationship management utilizing electronic cross-platform prediction to customize electronic content).  See also MPEP § 2143(I)(D).

Claims 2 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Batlle in view of London and further in view of Nelken et al. (US 2015/0187913, hereinafter “Nelken”).

Claims 2 and 5.  The system of claim 1, wherein a representative of the business may access a rules interface that allows the representative to modify what customer service options are available to through the interaction widget.
The combination of Batlle and London teaches the limitations of Claims 1 and 4.  Batlle further teaches wherein a representative of the business may access a rules interface that allows the representative to modify what customer service options are available to through the interaction widget (see ¶ 68 teaching that the gathered data include data inputs from a customer service representative, including whether a customer service representative opts out of a suggestion; Examiner further notes that the customer service options available through the interaction widget interface are modified based on the rules as indicated, e.g., in ¶ 79 noting that the customer service terminal GUI, i.e., the interaction widget, modifies the customer service options based on the predictive management device 200).  For the purpose of compact prosecution, however, Examiner notes that even if Batlle (and London) fails to teach that a representative of the business can access a rules interface to modify the customer service options, such a feature is expressly taught in the prior art.  Nelken, for example, teaches that rules based hierarchies can be created either manually via a configuration tool or automatic (see Nelken ¶ 25).  The hierarchical rules taught by Nelken can include “tree hierarchies” (see Nelken ¶ 25).  This manual configuration of tree hierarchies occurs in the context of processing web-based queries in a customer service context for a customer using a customer service interface 115 (see Abstract, Figure 1, and ¶s 13, 22, and 25).  Thus, Nelken is similar to Batlle and the instant application because it relates to determining how to communicate with a customer in a customer service context.  

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of manually affecting the rule based hierarchy (as disclosed by Nelken) to the known method and system of modifying a customer service interface based on analyzing data from the business’ website (as disclosed by Batlle), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of manually affecting the rule based hierarchy to the known method and system of modifying a customer service interface based on analyzing data from the business’ website).  See also MPEP § 2143(I)(D).


Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - Prior Art:
Applicant argues that Batlle fails to teach analyzing website data of the business to identify the business’ customer service options, including new amended language of wherein the website data comprises at least the content of a webpage operated by the business (see Remarks pages 5-7).  This argument is not persuasive because Batlle does teach this limitation (see at least ¶ 68 teaching contact center engine 1204 that is configured to gather frontend data about users interacting with the contact center system; see also, e.g., ¶ 74 teaching that the gathered data is “gathered by the web server,” i.e., “website data;” regarding that the website data comprises at least the content of a webpage operated by the business, see, e.g., at least ¶s 39 and 42 teaching analyzing data regarding interaction between users and websites operated by the business, such as refund pages or FAQ pages).  Applicant argues that Battle teaches a system that analyzes user activity and interactions with a contact center as opposed to analyzing a company’s website to determine customer service options (see Remarks page 5).  While this is true up to a point, it does not change the fact that Battle teaches, as part of that interaction analysis, analyzing the content of the website operated by the business.  Thus, Battle teaches this limitation under a broadest reasonable interpretation of the limitation.  Therefore, these arguments have been considered but are not considered persuasive.  The rejection is maintained.   

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JAN P MINCARELLI/Primary Examiner, Art Unit 3627